Citation Nr: 0718188	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-00 483	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1. Entitlement to service connection for a heart murmur.  

2. Entitlement to service connection for a hiatal hernia with 
gastroesophageal reflux disease.  

3. Entitlement to service connection for degenerative 
arthritis to include the thoracic and cervical segments of 
the spine.  

4. Entitlement to service connection for arthritis of the 
shoulders.  

REPRESENTATION

Veteran represented by:  Mississippi Veterans Affairs 
Commission

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1968 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2000 and January 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  

In January 2004, the Board remanded the case to the RO for 
additional development.  Subsequently, the RO granted service 
connection for two of the claims on appeal, namely, service 
connection for spondylolisthesis, L5-S1, and for a pain 
disorder.  

In statements, dated in October 2004 and February 2007, the 
veteran raised the claim of a total disability rating for 
compensation based on individual unemployability, which is 
referred to the RO for appropriate action.  

The claim of service connection for degenerative arthritis to 
include the thoracic and cervical segments of the spine is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1. There is no competent medical evidence to show that the 
veteran currently has a heart murmur.  

2. Hiatal hernia with gastroesophageal reflux disease, first 
diagnosed after service, is not shown to be due to disease or 
injury of service origin.  

3. There is no competent medical evidence to show that the 
veteran currently has arthritis of the shoulders.  


CONCLUSIONS OF LAW

1. A heart murmur is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).  

2. A hiatal hernia with gastroesophageal reflux disease is 
not due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006).  

3. Arthritis of the shoulders is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in January 2004, March 2004, and February 2007.  The 
notice included the type of evidence needed to substantiate 
the claims of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  The veteran was informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  
He was asked to submit any evidence in his possession that 
pertained to the claims.  The notice included the degree of 
disability assignable and the general effective date 
provision for the claims, that is, the date of receipt of the 
claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).

To the extent that the VCAA notice was also provided after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing error was cured without prejudice 
to the veteran because he had a meaningful opportunity to 
participate effectively in the processing of the claims.  
That is he had the opportunity to submit additional argument 
and evidence and to address the claims, such as at a hearing 
in October 2002 and following the Board's remand of January 
2004.  
Further, the claims were readjudicated following the 
substantial content-complying notice as evidenced by the 
supplemental statement of the case in February 2007.  As the 
timing error did not affect the essential fairness of the 
adjudication of the claims, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, No.06-7001 (Fed. Cir. May 16, 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a hearing 
at the RO before a local hearing officer in October 2002.  
The RO has obtained the service medical records, VA records, 
and private medical records identified by the veteran, such 
as those from Boswell Chiropractic Clinic, A.S., M.D.  The 
veteran himself has submitted numerous other private medical 
records.  He has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the heart murmur claim.  38 U.S.C.A. § 
5103A(d).  The veteran was afforded VA examinations in March 
2001 and October 2004, specifically to evaluate the nature 
and etiology of any present heart murmur.  VA has not 
conducted medical inquiry in the form of a VA examination in 
an effort to substantiate the claims of a hiatal hernia with 
gastroesophageal reflux disease and shoulder arthritis, and 
that further development in this respect is not required 
because there is no record of a hiatal hernia with 
gastroesophageal reflux disease or shoulder arthritis - or 
complaints relative thereto - during or contemporaneous with 
his period of service.  Further, as to the hiatal hernia with 
gastroesophageal reflux disease, there is no competent 
evidence of persistent or recurrent symptoms relative to the 
claimed disability following his discharge from service until 
many years later.  As for the claims for heart murmur and 
shoulder arthritis, there is no evidence that the veteran 
currently has these conditions or persistent or recurrent 
symptoms of these conditions.  Under these circumstances a 
medical examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

II. Analysis

Heart Murmur

The veteran contends that he had a heart murmur prior to 
service, which was aggravated during service.  He served on 
active duty from January 1968 to December 1969.  
Private medical records dated prior to service, as well as 
statements of family members, document that the veteran had a 
functional heart murmur upon entrance into military service.  

Service medical records show that at the time of a pre-
induction physical examination in August 1967 the veteran was 
diagnosed with a functional heart murmur.  Records during 
service to include the separation physical examination in 
December 1969, indicate no complaints, clinical findings, or 
diagnosis of a heart murmur, or a cardiac disability.  

After service, an undated private medical record shows that 
the veteran, at age 50, underwent an ECG, which was abnormal.  
He was diagnosed by a private physician in February 2000 with 
paroxysmal atrial tachycardia (PAT).  Subsequent VA and 
private treatment records show diagnoses of PAT and 
hypertension.  At the time of a VA cardiology examination in 
March 2001, the diagnosis was hypertension.  The examiner 
specifically commented that the veteran had no current heart 
murmur and that his EKG and ECHO were normal.  An ECG 
performed at the VA in December 2001 was reportedly abnormal.  
At the time of a VA cardiology examination in October 2004, 
the examiner reviewed the claims file, discussing findings 
pertinent to the heart to include any abnormal findings on 
diagnostic testing such as EKGs.  The diagnosis was 
hypertension and emphysematous changes by chest X-ray.  The 
examiner specifically noted that the veteran had no heart 
murmur.  Subsequent medical records do no show any diagnosis 
of a heart murmur.  
 
As the record now stands, there is no satisfactory proof that 
the veteran has a current diagnosis of a heart murmur.  VA 
law and regulations require that for service connection to be 
established there must be a disability incurred or aggravated 
during service.  Without evidence of a present disability, 
there can be no valid claim for service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran's statements to the effect that he has a heart 
murmur that was aggravated during service lack probative 
value, particularly in light of the absence of a current 
diagnosis of a heart murmur.  
Where, as here, the determinative issue involves a question 
of a medical diagnosis, competent medical evidence is 
required to substantiate the claim.  The veteran as a lay 
person is not competent to offer an opinion on a medical 
diagnosis, and consequently his statements regarding a heart 
murmur that was allegedly aggravated during his period of 
service do not constitute medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

The Board concludes that there is no competent evidence 
showing that the veteran currently has a heart murmur.  The 
weight of the evidence is against the veteran's claim of 
service connection and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Hiatal Hernia with Gastroesophageal Reflux Disease

The veteran contends that he has a hiatal hernia with 
gastroesophageal reflux disease related to his military 
service.  He attributes his gastrointestinal condition to a 
nervous stomach condition, which he asserts that he has 
experienced ever since coming back from Vietnam.  At his 
hearing, he testified that he could not recall exactly when 
his gastrointestinal condition began but that 
gastrointestinal symptoms may very well have started from 
eating certain foods prepared by the military.  

Service medical records do not show any complaints, clinical 
findings, or diagnosis of hiatal hernia with gastroesophageal 
reflux disease.  On a single occasion in July 1969, the 
veteran complained of abdominal cramping, and the diagnosis 
was gastroenteritis, probably viral.  At the time of the 
separation physical examination in December 1969, the veteran 
denied any stomach trouble, and evaluation of his abdomen was 
normal.  

A review of the medical records shows that the veteran was 
diagnosed with a sliding type hiatal hernia and 
gastroesophageal reflux in March 1998, as confirmed on a 
private upper gastrointestinal series.  Subsequent private 
and VA records show evaluation and treatment for 
gastrointestinal problems to include gastroesophageal reflux 
disease.  
At the time of a VA examination in March 2001, the veteran 
reported that he was having reflux symptoms several years 
prior to the diagnosis of hiatal hernia five to six years 
previously.  The VA examiner diagnosed hiatal hernia with 
gastroesophageal reflux disease, and added that there was no 
documentation in the service medical records of such 
conditions.  In view of the foregoing, the veteran's 
diagnoses of hiatal hernia and gastroesophageal reflux 
disease were initially made many years following the 
veteran's discharge from service in December 1969.  Further, 
these conditions have not been medically linked to his period 
of service.  

Although the veteran asserts that his conditions are related 
to his active service, as a layperson he is not competent to 
provide the requisite medical opinion as to the existence or 
etiology of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, his assertions do not 
constitute competent medical evidence that his claimed 
conditions are related to his service.

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim of service connection for 
hiatal hernia with gastroesophageal reflux disease, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).

Arthritis of the Shoulders

The veteran contends that he has arthritis in his shoulders 
that is attributable to service and spinal conditions, to 
include degenerative arthritis.  He asserts that his service-
connected scoliosis/spondylolisthesis has caused and 
contributed to his arthritis and shoulder problems.  He 
testified that he had trouble performing certain exercises in 
the military, such as push-ups, due to his shoulder 
condition, and that the misalignment of his back affected his 
shoulders.  
 
The veteran served on active duty from January 1968 to 
December 1969.  Service medical records do not show any 
complaints, clinical findings, or diagnosis of a shoulder 
disability to include arthritis of the shoulders.  

After service, medical records show that the veteran was seen 
by his private physician in August 1998 for pain in the right 
shoulder.  The diagnosis was right acromioclavicular 
bursitis.  

Subsequent VA and private medical records do not show any 
diagnosis of shoulder arthritis.  In March 2004, the veteran 
was seen at the VA with a tender left deltoid, but the 
diagnosis was subdeltoid bursitis.  In December 2006, the 
veteran requested a steroid shot for right shoulder pain from 
VA.  VA outpatient records indicate that the veteran was seen 
for osteoarthritis, but the records are not specific as to 
the shoulders and there is no radiographic reports to confirm 
arthritis of the shoulders.  

As the record now stands, there is no satisfactory proof that 
the veteran has a current diagnosis of arthritis of the 
shoulders.  VA law and regulations require that for service 
connection to be established there must be a disability 
incurred or aggravated during service.  Without evidence of a 
present disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
As for the isolated complaints of shoulder pain, it is noted 
that pain cannot constitute a current disability.  VA 
generally does not find service connection for symptoms 
alone, such as musculoskeletal pain, without an identified 
basis for those symptoms.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356 
(Fed. Cir. 2001).

The veteran's statements to the effect that he has arthritis 
of the shoulders related to military service and service-
connected disability lack probative value, particularly in 
light of the absence of a current diagnosis of arthritis of 
the shoulders.  Where, as here, the determinative issue 
involves a question of a medical diagnosis, competent medical 
evidence is required to substantiate the claim.  The veteran 
as a lay person is not competent to offer an opinion on a 
medical diagnosis, and consequently his statements regarding 
arthritis of the shoulders related to service or service-
connected disability do not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).    

The Board concludes that there is no competent evidence 
showing that the veteran currently has arthritis of the 
shoulders.  The weight of the evidence is against the 
veteran's claim of service connection and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a heart murmur is denied.  

Service connection for a hiatal hernia with gastroesophageal 
reflux disease is denied.  

Service connection for arthritis of the shoulders is denied.  


REMAND

In March 2006, the RO granted service connection for 
spondylolisthesis, L5-S1, claimed as scoliosis of the spine.  
In a December 2002 statement, the veteran contended that this 
disability has caused and contributed to his degenerative 
arthritis.  In a January 2002 statement, he cited a private 
medical physician's statement, dated in February 2000, for 
the proposition that his degenerative arthritis changes were 
associated with his scoliosis.  The medical record indicates 
the following:  VA X-rays of the thoracic spine, in 
conjunction with an examinations in March 2001 and October 
2004, show scoliosis involving the thoracic spine; a private 
physician in February 2000 diagnosed the veteran with 
degenerative arthritic changes in the mid-spine, but there is 
no accompanying radiographic report); VA outpatient records 
in April 2004 note a diagnosis of degenerative joint disease 
of the spine, but no particular segment of the spine is 
identified; VA outpatient records indicate that the veteran's 
problem list includes osteoarthritis, but the joint involved 
was not identified); and VA X-rays in March 2004 show 
hypertrophic spurring in the cervical spine.  

As the medical evidence of record is insufficient to decide 
the claim, under the duty to assist, 38 C.F.R. § 3.159(c)(4), 
the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by an orthopedist to determine 
whether the veteran has degenerative 
arthritis of the thoracic and cervical 
segments of the spine, established by X-
ray.  The veteran's file must be made 
available for review by the examiner. 

If degenerative arthritis is diagnosed, 
the examiner is asked to express an 
opinion as to (a) whether it is at 
least as likely as not that 
degenerative arthritis is proximately 
due to or the result of the 
service-connected spondylolisthesis, 
L5-S1; and if not, (b) whether it is at 
least as likely as not degenerative 
arthritis is aggravated (i.e., having 
undergone a permanent increase in 
severity) by the service-connected 
spondylolisthesis, L5-S1. 

In formulating the opinion, the 
examiner is asked to consider that:  

The term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  If the requested opinion 
cannot be provided without resort to 
speculation, please so state.





2. After the above has been completed, the 
claim should be readjudicated.  If the 
decision remains adverse to the veteran, 
the RO should provide him with a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).  



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


